Citation Nr: 1020272	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-32 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

The Board advanced this case on its docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma sustained in 
service.  Specifically, he asserts that he was exposed to 
acoustic trauma as a result of 16 weeks of advanced infantry 
training and subsequent time spent as an M-1 rifle 
instructor, where he was exposed without hearing protection 
to rifle firing for 4 to 6 hours per day.  He recalled 
leaving the firing range each day with constant ringing in 
his ears.  

The vast majority of the Veteran's service records have been 
determined to have been destroyed by a fire in 1973.  His 
available service records do not demonstrate hearing loss 
that comports with VA criteria for consideration as a 
disability.  See 38 C.F.R. § 3.385 (2009).  They do, however, 
show that he served as a member of an infantry unit.

In correspondence received by VA in August 2008, the Veteran 
stated that he had had VA audiological testing in March 1995, 
and that he had been recommended to use hearing aids at that 
time.  These records have not yet been associated with the 
claims file.  As these records may contain evidence pertinent 
to the Veteran's claim, they are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran was afforded a VA examination in March 2009, as a 
result of which the examiner determined that although it 
could not be ruled out that the Veteran's hearing loss was 
present at the time of his separation from service, because 
his current level of hearing loss would not have passed a 
whisper voice test, it was clear that he did not have hearing 
loss of his current severity at the time of his separation 
from service.  Various environmental factors, genetic 
factors, and presbycusis likely contributed to his present 
hearing loss.  Because there was no in-service evidence of 
hearing loss, it was less likely than not that his hearing 
loss was etiologically related to service.

Although the Veteran was afforded a VA examination, the Board 
concludes that because the examiner did not consider his 
report of chronicity of hearing loss and tinnitus in service 
as evidence of hearing loss and tinnitus in service, and his 
service records have been destroyed, the opinion is 
inadequate and a remand for another opinion is therefore 
necessary.  The Veteran is competent to report hearing loss 
and tinnitus because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Thus, the examiner was required to consider the Veteran's 
testimony regarding continuity of symptomatology in 
determining whether his hearing loss and tinnitus re related 
to in-service noise exposure.  Layno v. Brown, 6 Vet. App. 
465 (1994); Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury but relied on the absence of evidence in the 
service medical records to provide a negative opinion).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file all records from the VA 
Medical Center in East Orange, New 
Jersey, dated since March 1995.  If 
these records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  After the above records have been 
obtained, schedule the Veteran for an 
audiological examination to determine 
whether his bilateral hearing loss and 
tinnitus are the result of in-service 
noise exposure.  The examiner should 
specifically provide an opinion as to 
whether it is at least as likely as not 
that his current bilateral hearing loss 
or tinnitus was either incurred or 
aggravated during his period of 
service.  

The report of examination should reflect 
that the claims folder was reviewed.  All 
opinions should be accompanied by a 
rationale, with citation to relevant 
medical findings.  In answering these 
questions, the examiner should 
specifically address the Veteran's report 
of his hearing loss and tinnitus having 
first manifested during his period of 
active service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and relied on 
the absence of evidence in the Veteran's 
service medical records to provide a 
negative opinion).  Based upon a review 
of the claims folder, the examiner should 
provide opinions as to the following:

a)	Is it at least as likely as not 
that the Veteran's hearing loss 
began in service or is otherwise 
the result of a disease or injury 
during service, including as a 
result of exposure to noise 
associated with advanced infantry 
training and duties as a rifle 
instructor?  

b)	Is it at least as likely as not 
that current tinnitus began in 
active service, or is otherwise 
the result of a disease or injury 
during service, including as a 
result of exposure to noise 
associated with advanced infantry 
training and duties as a rifle 
instructor?  

3.  Then, readjudicate the claims for 
service connection hearing loss and 
tinnitus.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

